DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on October 20, 2022, September 22, 2022, August 5, 2022, June 7, 2022, May 10, 2022, April 22, 2022, March 7, 2022, February 2, 2022, December 9, 2021, October 26, 2021 and September 1, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Status
In the August 3, 2021 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., US Patent Application Publication No. 2009/0126382 (published May 21, 2009, hereinafter RUBINO) in view of ElBsat et al., US Patent Application Publication No. 2018/0357577 (published December 13, 2018, hereinafter EIBSAT)

As per claim 1, RUBINO teaches of a heating, ventilation, or air conditioning (HVAC) system (see par. 5: HVAC controller used to manage heating and cooling of a determined environment), the HVAC system comprising: 
one or more processors (see par. 5, 34 and 40: processors in the HVAC controller used to exercise software and control elements of the system); and 
memory storing instructions that, when executed by the one or more processors (see par. 40: software stored in computer/controller memory used to carryout system activity), cause the one or more processors to perform operations comprising: 
capturing sensor and operational data, and generating programs reflective of environmental results for a plurality of different equipment configurations using a temperature model, an infectious quanta model, and an infection probability to provide results (see par. 19-20 and 34: system employs the use of filters and UV purification processing to model and determine configurations resulting in an optimized [air] conditioned space, respective of user and environmentally defined parameters and levels of VOC (volatile organic compounds), wherein the IAQ options board (IOB) collects system and operational data and generates programs that can be used to optimize resources); 
using the results of the programmed algorithms, to provide at least one of design data comprising one or more recommended design parameters or operational data comprising one or more recommended operational parameters for the HVAC system (see par. 19: using system determinants and operational settings to further evaluate filter and UV purifying processes on the air quality and impacts on user determined VOC levels, and provide a recommended configuration for optimum results); and 
initiating an automated action using at least one of the design data or the operational data (see par. 4 and 20: system controls dampers, UV and filtering techniques to remediate poor air quality, while maximizing energy consumption).
While RUBINO focuses on a system which performs optimization techniques for conditioning air spaces, whereby capturing operational, sensor and setting details which are used in generating algorithms which can be used for subsequent applications (see above citations), the art fails to explicitly address performing a plurality of simulations on the differing outcomes.  
	Like RUBINO, EIBSAT is directed to a system which employs the use of different filtering techniques to minimize infectious air quality for determined spaces.  However, EIBSAT further teaches of a system and method which performs planning and operational activity on given environments, whereby performing simulations to better evaluate system and environmental conditions (see par. 150-154 and 160), .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of EIBSAT's method of performing operational and environmental simulations, with RUBINO's method of generating algorithms to reflect optimized operational activity, to provide a more robust and flexible system capable of simulating operational exercises on a variety of system and environmental scenarios, and providing an optimal solution which can be implemented on an as-needed basis.	
	
As per claim 2, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches the HVAC system of Claim 1, wherein the operations further comprise: 
determining a dynamic humidity model for the one or more building zones (see par. 22: capturing and considering temperature and humidity parameters in different areas, and subsequently monitoring the affect filtering has on the monitored zones); and 
capturing sensor and operational data, and generating programs reflective of environmental results using the dynamic humidity model to generate the results (see par. 34 and 38-39: evaluating the impact of VOC and humidity on filtering operations and different zones/conditioned areas, wherein the IAQ board collects system and operational data and generates programs to optimize resources).
EIBSAT further teaches of performing the plurality of simulations supportive of system operations, environmental conditions and economic considerations, to ultimately generate programmable conditions which will result in optimized environments (see par. 150-154 and 160).

As per claim 3, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC system of Claim 1, wherein the one or more recommended design parameters indicate whether to include disinfection lighting for disinfection in the HVAC system, whether to include an air filter for disinfection in the HVAC system, and whether to use fresh air for disinfection in the HVAC system (see fig. 1, 6 and 7; and par. 19-20: system relies on outside air and filtering techniques to condition desirable spaces based on IAQ levels). 

As per claim 4, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC system of Claim 1, wherein the one or more recommended design parameters comprise a recommended rating of an air filter for use in the HVAC system (see par. 28 and 40:  the system makes filtering recommendations based on filter characteristics and determined performance parameters).

As per claim 5, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein EIBSAT further teaches of the HVAC system of Claim 1, wherein the automated action comprises presenting at least one of the design data or the operational data to a user via a user interface (see par. 138 and 162: user interface displays key performance indicators and dashboard mechanisms to further control HVAC operations). 

As per claim 8, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC system of Claim 1, wherein the operations further comprise using the results of the programed algorithms to provide a user interface that indicates a tradeoff between the infection probability and at least one of energy cost or energy consumption (see par. 34-35: the introduction of outside air into the conditioned environment, minimizes energy cost while improving the IAQ results).
EIBSAT further teaches of performing the plurality of simulations supportive of system operations, environmental conditions and economic considerations, to ultimately generate programmable conditions which will result in optimized environments (see par. 150-154 and 160),

As per claim 9, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC system of Claim 1, wherein the recommended operational parameters comprise a recommended control scheme for the HVAC system (see par. 35-36: monitoring, analyzing and adjusting operational parameters (e.g., applying filtering, airflow and UV purification techniques) in an effort to bring a conditioned environment to a predetermined quality standard).

As per claim 10, RUBINO teaches of a heating, ventilation, or air conditioning (HVAC) design tool for a HVAC system for a building, the HVAC design tool comprising:
one or more processors (see par. 5, 34 and 40: processors in the HVAC controller used to exercise software and control elements of the system); and
memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see par. 40: software stored in computer/controller memory used to carryout system activity) comprising:
performing a plurality of simulations for a plurality of different equipment configurations using a temperature model, an infectious quanta model, and an infection probability (see par. 19-20: system employs the use of filters and UV purification processing to model and determine configurations resulting in an  optimized [air] conditioned space, respective of user and environmentally defined parameters); and
using the simulations to provide a display indicating a relationship between the infection probability and at least one of energy cost or energy consumption (see par. 19: using system determinants and operational settings to further evaluate filter and UV purifying processes on the air quality and impacts on user determined VOC levels).
While RUBINO focuses on a system which performs optimization techniques for conditioning air spaces, whereby capturing system, sensor and setting data for  generating [repeatable] algorithms that can be implemented for performing filtering activity to minimize poor air quality (see above citations), the art fails to explicitly address performing a plurality of simulations on the differing outcomes.  
	EIBSAT is also directed to a method and system which employs the use of different filtering techniques to minimize infectious air quality for determined spaces.  However, EIBSAT further focuses on performing operational activity on predetermined environments, whereby executing various system and operational configurations to ultimately generate an optimized environment (see par. 150-154 and 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of EIBSAT's system and computer-implemented method of performing operational and environmental simulations, with RUBINO's method of generating algorithms to reflect optimized operational activity, to provide a flexible system capable of simulating operational outcomes given a variety of system and/or environmental scenarios, while providing an optimal solution which can be repeated.	
	
As per claim 11, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC design tool of Claim 10, wherein the wherein the relationship is a tradeoff (see par. 35: the introduction of outside air into a conditioned environment, maximizes energy conservation, while improving IAQ results).

As per claim 12, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein EIBSAT further teaches of the HVAC design tool of Claim 10, wherein the display is provided based upon pareto analysis (see fig. 8 and par. 138 and 162: user interface is used to capture user input, as well as inform and engage the user on system operations and conditions).

As per claim 13, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC design tool of Claim 10, further comprising:
using results of programmed algorithms used to optimize air quality conditions to provide at least one of design data comprising one or more recommended design parameters or to provide operational data comprising one or more recommended operational parameters for the HVAC system (see par. 19 and 34: using system determinants to further examine and determine the impact of introducing outside air, UV purification and/or filtering impacts on conditioned environments); and
	initiating an automated action using at least one of the design data or the operational data (see par. 4, 20 and 34: system controls dampers, UV and filtering techniques to remediate poor air quality, while maximizing energy consumption).
EIBSAT further teaches of performing the plurality of simulations supportive of system operations, environmental conditions and economic considerations, to ultimately generate programmable conditions which will result in optimized environments (see par. 150-154 and 160),

As per claim 14, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC design tool of Claim 13, wherein performing the generated programs comprise optimizing an objective function indicating a cost of operating the HVAC system using one or more potential equipment configurations to provide a desired level of disinfection (see par. 35: introducing outside air into the system, minimizes energy cost while improving the IAQ results).

As per claim 15, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the HVAC design tool of Claim 14, wherein the desired level of disinfection is a user- selected value (see par. 35-36: modifying operational parameters such that the conditioned space meets desired IAQ conditions, relying on a combination of air filtration, UV purification and the introduction of outside air to a conditioned environment).

As per claim 18, RUBINO teaches of a method for providing design and operating recommendations for a heating, ventilation, or air conditioning (HVAC) system to achieve a desired level of infection control in a building (see par. 19: using system determinants and operational settings to further evaluate filter and UV purifying processes on the air quality and impacts on user determined VOC levels, and provide a recommended configuration for optimum results), the method comprising:
obtaining a dynamic temperature model and a dynamic infectious quanta model for one or more building zones (see par. 20-22, and 35: using determined and established temperature and VOC environmental parameters to position operational constraints);
determining an infection probability using the dynamic temperature model, the dynamic infectious quanta model, and the infection probability to provide at least one of design recommendations or operating recommendations to achieve the desired level of infection control (see par. 20 and 29: sensors further evaluate reference levels and system employs the use of filters and UV purification processing to optimize conditioned spaces, respective of VOCs and comfort parameters).
While RUBINO focuses on a system which supports operational technics which optimize conditioned environments, in an effort to minimize VOCs and maximize comfort, while maintaining efficient use of energy through automated HVAC operations, the system fails to explicitly teach of a system which provides a display to provide at least one of the design recommendations or the operating recommendations to a user.
EIBSAT teaches of a system which uses a user interface to engage user
interaction based on comfort and filtering parameters (see fig. 8 and par. 138 and 162).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of ELBSAT's system display with RUBINO's system and method of providing user desired results, to establish a user defined operational HVAC system which optimizes operations based on user inputs/parameters.

As per claim 19, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein RUBINO further teaches of the method of Claim 18, wherein the design recommendations or the operating recommendations comprise at least one of: a recommended equipment configuration of the HVAC system; recommended equipment specifications of the HVAC system; a recommended filter rating of a filter of the HVAC system; a recommended model of equipment of the HVAC system; or a recommended control scheme for the HVAC system (see par. 19-20: using operational determinants to establish damper control parameters, and the employment of UV and/or filtering equipment, equipment settings and operational configurations required to optimize conditioned spaces respective of predetermined conditions; and par. 28 and 40: system monitors, analyzes operating conditions based on filtering parameters and further makes recommendations based on equipment and filtering specifications and outcomes). 

As per claim 20, the combination of RUBINO and EIBSAT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ELBSAT further teaches of the method of claim 19, wherein the display is provided based upon pareto analysis (see fig. 8 and par. 138 and 162: user interface is used to capture user input, as well as inform and engage the user on system operations and conditions).

Allowable Subject Matter
Claims 6, 7 and 16-17 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
while the cited art addresses much of the claimed limitations, the references fail to provide a combined medley of variable simulation operations that establishes the best employment of tools, processes and operations to minimize VOCs within conditioned environments, and further engage the user in providing input that results in individualized comfort and filtration parameters based on  user defined economic standards and conditions.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Noakes et al., “Appraising healthcare ventilation design from combined infection control and energy perspective” and “Modelling the transmission of airborne infections in enclosed spaces”, models the transmission of infectious airborne diseases in conditioned spaces, and evaluates HVAC operational parameters to minimize spread, while Azimi et al., “HVAC filtration for controlling infectious airborne disease transmission in indoor environments: Predicting risk reductions and operational cost”, further evaluate using different filtering and operational techniques to minimize the flow of particles through the HVAC system in a cost effective manner. 

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/KELVIN BOOKER/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119